FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                           JULY 8, 2021
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 120

State of North Dakota,                                  Plaintiff and Appellee
     v.
Alex Kenny Eggleston,                               Defendant and Appellant

                                No. 20200285

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for plaintiff and
appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Eggleston
                                No. 20200285

Jensen, Chief Justice.

[¶1] Alex Eggleston appeals from a district court’s amended criminal
judgment entered following a jury verdict finding him guilty of murder and
possession of a firearm by a convicted felon. Eggleston argues his sentence is
illegal because N.D.C.C. § 12.1-32-09.1 and N.D. Sup. Ct. Admin. R. 51 are
unconstitutionally vague as applied to him. Because Eggleston’s argument was
not adequately developed and presented before the district court, we affirm.

                                       I

[¶2] On July 17, 2017, Eggleston was charged with murder and possession of
a firearm by a convicted felon. A jury returned a guilty verdict on both charges.
On June 28, 2018, the district court sentenced Eggleston to life with the
possibility of parole. On July 26, 2018, the State moved to correct the sentence
to include a calculation of Eggleston’s remaining life expectancy. The court
subsequently amended the judgment after calculating Eggleston’s remaining
life expectancy to be 47.9 years using a 2017 version of the life expectancy
table.

[¶3] Eggleston appealed the amended criminal judgment to this Court. State
v. Eggleston, 2020 ND 68, 940 N.W.2d 645. As part of his appeal, Eggleston
challenged the district court’s application of the 2017 life expectancy table to
his sentence. Id. at ¶ 12. He argued the district court erred by applying a 2017
life expectancy table rather than the 2002 life expectancy table as required in
N.D. Sup. Ct. Admin. R. 51. Id. He also argued his sentence was rendered
unconstitutionally vague and resulted in a violation of due process. Id. We held
that the use of the 2017 life expectancy table was contrary to Administrative
Rule 51 and remanded the case to the district court with instructions to
properly recalculate Eggleston’s life expectancy. Id. at ¶ 16. We did not
consider Eggleston’s constitutional challenge to his sentence because the issue
had not been presented to the district court. Id. at ¶ 17.




                                       1
[¶4] Upon remand, the district court initially scheduled the resentencing
hearing for May 28, 2020. Eggleston was represented by counsel who appeared
at the hearing, but Eggleston was not present at the hearing. The court
rescheduled the hearing for September 18, 2020, and directed the parties to
file any arguments related to sentencing prior to the rescheduled hearing.
Eggleston did not file any motions or briefs prior to the September 18, 2020
hearing.

[¶5] During the hearing on September 18, 2020, Eggleston’s counsel made an
oral request for an evidentiary hearing to determine the appropriate factors to
be used in determining his life expectancy. The district court denied the
request stating, “There was nothing in the remand or nothing in any of the
other — any other briefs that have been presented in this case — that any of
those other issues should be addressed at today’s proceedings.” The court
continued the hearing for a second time after Eggleston indicated he had not
had an opportunity to speak with his counsel before the hearing.

[¶6] The resentencing hearing was rescheduled to September 24, 2020. On
the day of the hearing, counsel for Eggleston filed with the district court a brief
entitled “Defendant’s Argument of Unconstitutionality.” Eggleston argued his
sentence was rendered unconstitutionally vague violating his right to due
process, and further argued certain factors used to calculate life-expectancy
should be pleaded or found beyond a reasonable doubt. During the hearing,
Eggleston’s counsel orally raised the arguments asserted in the brief filed the
day of the hearing as follows:

      MR. SAUVIAC: Judge, the only other issues — we’re going back to
      the charts and in looking at the decision from the Supreme Court,
      there was an issue raised, but it said the Court had not had an
      opportunity to address that on the unconstitutionality of the
      interplay between the 12.1-32-09.1 and Administrative Rule 51.
      The client’s asked that I preserve that issue as well as [appellate]
      counsel. I’ve strictly taken the argument that was made and put it
      back before the Court in the form of an argument on the
      unconstitutionality, so the issue is preserved, since we’re
      reapplying the statute again and I assume the Court will deny
      that. I’m putting it before [the court] for record purposes and I have

                                        2
      the chart. I’ve reviewed it with the client. He’s been kept in custody
      here at the local jail. I’ve had the opportunity to discuss that with
      him and that’s his wishes as well.

[¶7] The State asserted it was not prepared to address those arguments as
follows:

      MR. MADDEN: I don’t have any response to the newly-raised
      constitutional challenge. I would note, Your Honor, that there has
      been nothing in support of this offer, just simply a regurgitation of
      some language out of the Supreme Court thing. I do not have that
      issue briefed. I was not expecting to have it, so I want the record
      to reflect that this was not what this hearing was set up for and as
      such, I don’t have an answer to it readily.

[¶8] The district court did not consider Eggleston’s constitutional challenge
to his sentence. Ultimately, the court resentenced Eggleston using the 2002
life expectancy table and entered an amended criminal judgment to reflect the
updated life expectancy calculation. Eggleston appeals.

                                       II

[¶9] On appeal, Eggleston does not dispute or challenge whether the 2002 life
expectancy table was properly calculated by the district court. Rather,
Eggleston argues the application of N.D.C.C. § 12.1-32-09.1 and N.D. Sup. Ct.
Admin. R. 51 is unconstitutionally vague as applied to his sentence.
Alternatively, Eggleston argues the case should be remanded for the court to
make specific factual findings on the life expectancy factors. The State argues
Eggleston’s challenge was not properly presented before the court and,
therefore, not preserved for appeal.

[¶10] “One of the touchstones for an effective appeal on any proper issue is that
the matter was appropriately raised in the trial court so it could intelligently
rule on it.” State v. Kalmio, 2014 ND 101, ¶ 12, 846 N.W.2d 752 (quoting State
v. Cain, 2011 ND 213, ¶ 29, 806 N.W.2d 597). We have explained:




                                        3
      Issues or contentions not adequately developed and presented at
      trial are not properly before this Court. The purpose of an appeal
      is to review the actions of the trial court, not to grant the appellant
      the opportunity to develop new theories of the case. Requiring a
      party to first present an issue to the trial court, as a precondition
      to raising it on appeal, gives that court a meaningful opportunity
      to make a correct decision, contributes valuable input to the
      process, and develops the record for effective review of the decision.

State v. Smestad, 2004 ND 140, ¶ 18, 681 N.W.2d 811 (internal quotation
marks and citations omitted). Constitutional issues not raised in the district
court will not be considered for the first time on appeal. State v. Kieper, 2008
ND 65, ¶ 16, 747 N.W.2d 497.

[¶11] We remanded Eggleston’s case with instructions for the district court to
properly apply the 2002 life expectancy table to Eggleston’s sentence. On
remand, the court directed the parties to present any arguments pertaining to
the life expectancy calculation before the sentencing hearing scheduled for
September 18, 2020. Eggleston did not comply with the court’s timeline for
submitting his argument. Instead, on September 24, 2020, the day of the
second rescheduled sentencing hearing, Eggleston submitted a written brief
challenging the constitutionality of his sentence. He also orally raised the issue
asserted in the brief at the hearing. The State indicated it was not prepared to
respond to Eggleston’s argument given the inadequate notice of his argument.

[¶12] We conclude Eggleston’s argument on the constitutionality of his
sentence was not properly presented to the district court before his sentencing
hearing. Moreover, the State was not afforded sufficient time to develop a
defense against Eggleston’s argument when the issue was raised for the first
time on the day of the hearing. The court lacked a meaningful opportunity to
make a correct decision, contribute valuable input to the process, and develop
the record for our review. Therefore, Eggleston’s constitutional challenge to his
sentence is not properly before this Court on appeal.




                                        4
                                     III

[¶13] Because Eggleston did not adequately develop and present the
constitutional challenge to his sentence before the district court, we will not
consider the issue for the first time on appeal. We affirm the amended criminal
judgment.

[¶14] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      5